Citation Nr: 1435841	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation benefits (DIC) based upon service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1971 with service in Vietnam from September 1965 to July 1966.  He was awarded a Bronze Star Medal with a Valor Device and received a Purple Heart.  He died in March 2006.  The appellant is the Veteran's widow.  

This matter came to the Board of Veterans' Appeals (Board) from an August 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part denied service connection for the cause of the Veteran's death.  

The appellant provided testimony before the undersigned Veterans Law Judge (VLJ) at the RO in September 2010.  A transcript is of record.  

In a November 2011 decision, the Board denied entitlement to DIC based upon service connection for the cause of the Veteran's death.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2010 hearing.  In order to remedy any potential error, the Board sent the appellant a letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the appellant requested to have the prior decision vacated and to appear at a new hearing before a VLJ.  Thus, in June 2014, the Board's November 2011 decision was vacated.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As detailed hereinabove, the appellant has requested to appear at a Travel Board hearing at the Louisville RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.  

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



